IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


MARK PAUL: KLEEMAN, IN ESSE AND              : No. 155 MM 2018
SUI JURIS, CLAIMANT IN LAW,                  :
                                             :
                      Petitioner             :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ERIC M. SCHRANTZ, IN HIS OFFICIAL            :
AND PRIVATE CAPACITY AND THE                 :
COMMONWEALTH OF PENNSYLVANIA,                :
T/D/B/A DEPARTMENT OF                        :
TRANSPORTATION, BUREAU OF                    :
DRIVER'S LICENSING,                          :
                                             :
                      Respondents            :


                                      ORDER



PER CURIAM

      AND NOW, this 26th day of November, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for “Writ of Mandamus in the Nature of

Equity” is DENIED.

      The Prothonotary is DIRECTED to strike the name of the jurist from the caption.